Filed 6/24/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 118







In the Interest of J.M.



Richard J. Riha, Burleigh County 

State’s Attorney, 		Petitioner and Appellee



v.



J.M., 		Respondent and Appellant







No. 20140006







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Julie Ann Lawyer (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for petitioner and appellee.



Kent M. Morrow (on brief), 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-2155, for respondent and appellant.

Interest of J.M.

No. 20140006



Per Curiam.

[¶1]	J.M. appeals from a district court order denying his petition for discharge from commitment as a sexually dangerous individual.  J.M. argues the State did not prove by clear and convincing evidence he is likely to engage in further acts of sexually predatory conduct and has serious difficulty controlling his behavior.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom